           Case 1:20-cv-06510-LLS Document 7 Filed 09/02/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TOWAKI KOMATSU,

                                Plaintiff,
                                                                     1:20-CV-6510 (LLS)
                        -against-
                                                                           ORDER
 THE CITY OF NEW YORK, et al.,

                                Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, who appears pro se, requests that the Court seal his initial in forma pauperis

(“IFP”) application (ECF 1, 3), as well as his “revised” IFP application (ECF 4). (See ECF 5.) He

states that both applications contain “sensitive information . . . that is not for public consumption

and would serve to invite ridicule and embarrassment if they are not sealed.” (Id.) On August 31,

2020, the Court granted Plaintiff IFP status. (ECF 6.) For the reasons discussed below, however,

the Court denies Plaintiff’s request to seal his IFP applications.

                                               DISCUSSION

       Both the common law and the First Amendment protect the public’s right of access to

court documents. See Nixon v. Warner Comms., Inc., 435 U.S. 589, 597-99 (1978); Hartford

Courant Co. v. Pellegrino, 380 F.3d 83, 91-92 (2d Cir. 2004). This right of access is not absolute,

and “the decision as to access [to judicial records] is one best left to the sound discretion of the

trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

particular case.” Nixon, 435 U.S. at 598-99.

       The United States Court of Appeals for the Second Circuit has set forth a three-part

analysis to determine whether a document relating to a lawsuit should be made available to the

public. See Lugosch v. Pyramid Co., 435 F.3d 110, 119-20 (2d Cir. 2006). First, the Court must
            Case 1:20-cv-06510-LLS Document 7 Filed 09/02/20 Page 2 of 3




determine whether the document is indeed a “judicial document,” to which the public has a

presumptive right of access. Id. at 119. Judicial documents are those that are “relevant to the

performance of the judicial function and useful in the judicial process.” Id. (internal quotation

marks and citation omitted). Second, if the Court determines that the materials to be sealed are

judicial documents, then the Court must determine the weight of the presumption of access. Id.

“[T]he weight to be given the presumption of access must be governed by the role of the material

at issue in the exercise of Article III judicial power and the resultant value of such information to

those monitoring the federal courts.” United States v. Amodeo, 71 F.3d 1044, 1049 (2d Cir.1995).

Finally, “the court must balance competing considerations against it.” Lugosch, 435 F.3d at 120

(internal quotation marks and citation omitted). “Such countervailing factors include but are not

limited to the danger of impairing law enforcement or judicial efficiency and the privacy

interests of those resisting disclosure.” Id. (internal quotation marks and citation omitted). “The

burden of demonstrating that a document submitted to a court should be sealed rests on the party

seeking such an action.” DiRussa v. Dean Witter Reynolds, Inc., 121 F.3d 818, 826 (2d Cir.

1997).

         Plaintiff’s IFP applications are judicial documents – they allow the Court to determine

whether Plaintiff can proceed with this action IFP. The Court must evaluate, therefore, whether

any countervailing factors outweigh the relatively strong presumption of public access to

Plaintiff’s IFP applications. The Court concludes that the contents of Plaintiff’s IFP applications,

including Plaintiff’s references to his receipt of public benefits, employment history and current

unemployment, and his state and federal litigation history, are not sufficiently extraordinary to



                                                  2
           Case 1:20-cv-06510-LLS Document 7 Filed 09/02/20 Page 3 of 3




outweigh the presumption in favor of public access. The Court therefore denies Plaintiff’s

request to seal his IFP applications.

                                        CONCLUSION

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court denies Plaintiff’s request to seal his IFP applications. (ECF 5.)

SO ORDERED.

 Dated:    September 2, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.




                                                3
